Citation Nr: 0432832	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to October 27, 
2003.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
on and after October 27, 2003.

3.  Entitlement to service connection for variously diagnosed 
skin disorders, to include as a result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

By rating action of May 2001, the RO continued the 30 percent 
evaluation for PTSD.  The veteran appealed this decision.  By 
rating action of January 2003, a temporary evaluation of 100 
percent for the veteran's PTSD was assigned effective 
November 5, 2002 because of hospitalization over 21 days, and 
the evaluation of 30 percent for PTSD was assigned from 
January 1, 2003.  

In March 2003, the Board undertook development pursuant to 
rules then in effect.  Subsequently the rules changed.  In 
September 2003, the Board remanded the matter to the RO for 
additional development pursuant to change in law.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

By rating action of November 2003, the RO increased the 
veteran's PTSD rating from 30 to 50 percent disabling, 
effective October 27, 2003.  The assigned rating does not 
represent the maximum available under applicable diagnostic 
criteria, and the claim for increase therefore remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Further this grant does not cover the original notice of 
disagreement.  Thus, the issues now on appeal are 
characterized as listed on the title page.  It is also noted 
that a total rating based on individual unemployability has 
been assigned effective November 1, 2003.

On review of the record, the Board finds that a Statement of 
the Case (SOC) has not been issued as to the claims for 
entitlement to service connection for fungus of the groin, 
fungus of the feet, and unspecified skin condition, all 
claimed as secondary to herbicide exposure.  

In light of the above, the service connection issue, is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Prior to October 27, 2003 manifestations of appellant's 
PTSD included sleep disturbances, nightmares, some social 
estrangement, and irritability.

2.  Prior to October 27, 2003 manifestations of appellant's 
PTSD do not include: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; or, disturbances of 
motivation and mood.

3.  On and after October 27, 2003, manifestations of the 
appellant's service-connected post-traumatic stress disorder 
include primarily by irritability, nightmares, lack of 
concentration, memory loss, night sweats, sleep difficulties, 
and associated symptomatology.  He remains appropriately 
attired, well-oriented, and alert.  

4.  On and after October 27, 2003, manifestations of 
appellant's PTSD did not include occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); or, inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD for the period prior to October 27, 2003 have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003). 

2.  The criteria for a rating in excess of 50 percent for 
PTSD for the period on and after October 27, 2003 have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the April 2001 letter, provided to the veteran, the 
veteran was on notice of the evidence needed to substantiate 
his claim for increased rating for PTSD.  He was advised to 
submit evidence of recent treatment for PTSD.  He was also 
informed that a VA examination would be scheduled if 
necessary to complete his claim for an increased rating for 
PTSD.  

In the April 2001 letter, the RO provided the veteran the 
abbreviated text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the veteran on 
notice that VA would obtain VA records and other records he 
identified, that he should provide any evidence in his 
possession that pertained to the claims, and that he had 60 
days to respond to the request for information or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.


Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Factual Background

The record reflects that the veteran submitted a request for 
a rating in excess of 30 percent for PTSD in February 2001.  

VA treatment records dated from August 2000 to March 2001 
show that the veteran participated in ongoing PTSD group 
therapy.  

The veteran was accorded a VA PTSD examination in April 2001.  
He complained of difficulties dealing with stress, 
nightmares, and isolation.  He was alert, oriented, and 
attentive.  His mood appeared dysphoric and his affect 
constricted.  His speech was somewhat slow with some mild 
evidence of psychomotor retardation.  His eye contact was 
good.  The thought process was logical and coherent.  There 
was no evidence of auditory or visual hallucinations, 
although he reported such symptoms in the context of 
flashbacks.  No evidence of delusional content was noted.  
There were reports of suicidal or homicidal ideation.  His 
memory was intact for immediate, recent, and remote events.  
He was able to concentrate and spell world backwards and to 
interpret a proverb.  His intelligence is estimated to be in 
the average range.  The diagnosis was PTSD.  A global 
assessment of Functioning (GAF) score of 58 was provided.  
The examiner stated that the veteran exhibited moderate 
symptoms associated with PTSD.  

VA treatment records dated from April 2001 to April 2002 show 
ongoing participation in PTSD group therapy.  In April 2002 
the veteran was seen with complaints of feeling stressed out 
and nerves being bad.  He was diagnosed with PTSD with 
depression and possibly psychosis, not otherwise specified.  
A GAF score of 55 was provided. 

VA treatment records dated in June and July 2002 show 
continued participation in PTSD group therapy.  Treatment 
records dated in August 2002 show that the veteran was seen 
with complaints of feeling stressed out.  He was alert and 
oriented with fair insight and judgment.   He had paranoid 
delusions but was able to cope.  He denied suicidal and 
homicidal ideations.  He had occasional flashbacks and 
nightmares associated with PTSD.  The diagnosis was PTSD with 
depression.  A GAF score of 55 was provided.  Treatment 
records dated in October 2002 show continued participation in 
PTSD group therapy.  

In November 2002, the veteran was hospitalized for over 21 
days for his service-connected PTSD.  

VA treatment records dated in February and March 2003 show 
that the veteran continued to participate in PTSD group 
therapy.  His mood appeared more depressed, which he 
attributed to not working and an inability to tolerate work.  

The veteran was accorded a VA PTSD examination in October 
2003.  The examiner indicated that he reviewed the claims 
folder prior to the examination.  The veteran complained of 
flashbacks.  During his sleep he often hears cannons and re-
experiences firing his entire magazine on the ground.  On 
mental status examination, he was in acute but mild emotional 
distress.  Hygiene and grooming were fair.  His appearance 
was normal and appropriate.  His facial expressions were 
tense and activity was slow.  His speech was normal in 
amount, rate, and volume.  His eye contact was fair.  He was 
slow in reporting his personal information and had a 
difficult time reporting the current date.  He stated the 
current President as Bill Clinton.  He registered three 
words.  He repeated four but not five digits and made a 
ganser type error.  He was able to perform a mental 
calculation.  He incorrectly spelled a word backwards but 
correctly spelled his own name backwards.  His intelligence 
was estimated to be average possibly low.  He described his 
mood as "pissed off and low energy."  He denied suicidal 
ideation but had homicidal ideation.  He was vague in reality 
testing.  The diagnosis was PTSD with a GAF score of 50.

The examiner stated that the veteran's cognition was lower 
than expected and exaggerated to some degree.  He stated that 
the veteran suffered from a high level of chronic pain and 
some cognitive decline was expected, based on attentional 
disruption from pain syndrome.  His PTSD disability was rated 
as moderate to severe.  

II.  Pertinent Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
Applicable rating criteria provides that a 30 percent 
evaluation is appropriate for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2003).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation will be assigned for PTSD which 
produces total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.
III.  Entitlement to a rating in excess of 30 percent
for PTSD prior to October 27, 2003 

Based on a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that an increased rating is not warranted for the period 
prior to October 27, 2003.  

With respect to the period prior to October 27, 2003, on VA 
PTSD examination of April 2001, the veteran reported ongoing 
difficulties dealing with stress, nightmares, and social 
isolation.  The examiner concluded that veteran had PTSD and 
that his GAF score was 58.

The evidentiary record revealed that the GAF Scale score of 
58 assigned veteran on his April 2001 VA examination, was 
more nearly indicative of a moderate degree of psychiatric 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the [']psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....['] A 60 rating indicates [']moderate difficulty 
in social, occupational, or school functioning.[']" See 
also, Cathell v. Brown, 8 Vet. App. 539 (1996)."

The criteria for a 50 percent evaluation cite flattened 
affect, circumstantial, circumlocutory, or stereotypical 
speech, panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  During his April 2001 
examination, the veteran's speech was described as slow with 
mild evidence of psychomotor retardation, however, there was 
no evidence of circumstantial or circumlocutory speech.  
There was no evidence that appellant is subject to any panic 
attacks or is unable to understand complex commands.  There 
was no evidence that appellant's judgment or abstract 
thinking was impaired, or that appellant experienced 
disturbances of motivation and mood.  

The clinical records indicated that appellant had PTSD 
symptomatology such as nightmares and depressed mood.  As 
such, the Board finds the GAF score, as well as the other 
clinical findings, more nearly approximate the criteria for a 
30 percent rating, for the period in question prior to 
October 27, 2003.

IV.  Entitlement to a rating in excess of 30 percent
for PTSD on and after October 27, 2003

Applying appellant's current symptoms, as described by the 
October 2003 VA medical examiner, to the criteria above, the 
Board finds that appellant's condition more closely 
approximates the criteria for 50 percent, appellant's current 
rating for the period on and after October 27, 2003.  
Appellant appears to have industrial impairment, with 
resultant unemployability due to the veteran's service-
connected disabilities including PTSD and not solely due to 
PTSD.  The veteran's current PTSD symptomatology includes 
nightmares, intrusive memories, impaired abstract thinking, 
lack of concentration, and poor memory.  These are all 
symptoms appropriate to the 50 percent disability level.

Appellant specifically does not exhibit symptoms commensurate 
with a 70 percent disability, the next higher level.  
Appellant does not manifest suicidal ideation or obsessional 
rituals that interfere with routine activities.  Appellant's 
speech is not intermittently illogical, obscure, or 
irrelevant.  Appellant has depression, but does not exhibit 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Appellant complains of irritability, but does not exhibit 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  Appellant does not exhibit 
spatial disorientation.  Appellant does not exhibit neglect 
of personal appearance and hygiene.  Appellant does appear to 
have difficulty in adapting to stressful circumstances, 
including work or work like setting, but this difficulty does 
not appear to rise to the level of 70 percent disabling.

The examiner has described the veteran's social adaptability 
and interactions with others as mildly to moderately 
impaired.  In this regard, the Board notes that 
"difficulty" in forming and maintaining such relationships 
is a criterion for 50 percent disability, and "inability" 
to form and maintain such relationships is a criterion for 
the 70 percent level.  The evidence of record shows that 
appellant's social functioning is nearer the current 50 
percent disability level than the higher 70 percent level on 
and after October 27, 2003.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993). In this case, 
there is significant interference with employment, (in fact, 
unemployable) but that impairment is not solely attributed to 
the PTSD.  Moreover, the veteran is rated totally disabled 
due to service-connected disabilities.  Extraschedular rating 
is therefore not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and an increased rating is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to October 27, 2003 is denied.

Entitlement to a rating in excess of 50 percent for PTSD on 
and after October 27, 2003 is denied.



REMAND

A review of the record also reflects that the veteran's 
claims of entitlement to service connection for fungus of the 
groin, fungus of the feet, and unspecified skin condition, to 
include all being due to herbicide exposure were denied in an 
April 2002 rating decision.  The veteran submitted a written 
notice of disagreement as to that rating action in April 
2002.  It has been noted that the appellate process is 
initiated with a notice of disagreement.  As such a statement 
of the case on the issue must be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

For the reason stated above, this service connection issue is 
remanded for the following:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
he so desires) by filing a timely 
substantive appeal.  If a timely 
substantive appeal is not issued the 
claim should not be returned to the Board 
as there would be no jurisdiction.  If a 
timely substantive appeal is received, 
the matter should be returned to the 
Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



